Case 19-23230-PGH Doc 42 Filed 01/21/20 Page1of5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

wrw.fisb.uscourts.gov

In re: Case No. 19-23230-JKO

Chapter 13
Nelida Eugenia Coelho,

Debtor /

RENEWED MOTION TO AVOID JUDICIAL LIEN ON REAL ESTATE HELD BY
CREDITOR, BANK OF AMERICA, N.A.

Debtor, Nelida Eugenia Coelho (hereinafter “Debtor”), by and through undersigned
counsel, hereby files this Motion to Avoid Judicial Lien on Real Estate Held by Creditor, Bank
of America, N.A. and in support thereof states as follows:

1, Debtor commenced this case on October 1, 2019 by filing a voluntary petition for
relief under Chapter 13 of Title 11 of the United States Bankruptcy Code.

2. This court has jurisdiction over this motion, filed pursuant to 11 U.S.C. Sec.
522(f) to avoid and cancel a judicial lien held by Bank of America, N.A. (hereinafter "creditor")
on real property used as the debtor's residence, under 28 U.S.C. Sec. 1334.

3. Debtor owns the property located at 773 Tanglewood Circle, Weston, Florida
33327, and more particularly described as follows:

Lot 19, Block 1, SECTOR 3- PARCELS H, I, J, K & L, according
to the Plat thereof as recorded in Plat Book 159, Page 48, of the
Public Records of Broward County, Florida
(hereinafter the “Property” or “Residence”).

4, The Property is the Debtor’s primary residence. Debtor purchased the real
property on June 17, 2004.

5. Creditor, BANK OF AMERICA, N.A. (hereinafter “Creditor”’) recorded a judicial

lien on Debtor's Residence. The said judicial lien is entered of record as follows:

1
Case 19-23230-PGH Doc 42 Filed 01/21/20 Page 2of5

Case Style: BANK OF AMERICA, N.A. v. NELIDA E. COELHO
Case No.: COWE-17-022844 |
Court: Circuit Court in Broward County, Florida
Total: $9,081.33 bearing interest at the statutory rate
Recorded on January 29, 2018 at Instrument Number 114857061 in the
public records of Broward County, Florida and a certified copy recorded
on February 21, 2018 at Instrument Number 114903343 in the public
records of Broward County, Florida

Copies of the recorded judgments are attached hereto as Exhibit “A”.

6. Debtor's interest in the property referred to in the preceding paragraphs and
encumbered by the lien has been claimed as fully exempt in her bankruptcy case.

7. The existence of the judgment lien on debtor's real property impairs exemptions
to which Debtor would be entitled under 11 U.S.C. Sec. 522(b). As such, the Debtor seeks to
avoid the judicial lien on the exempted homestead property.

WHEREFORE, Debtor requests this Court enter an order against Bank of America, N.A.
avoiding and canceling the judicial lien on the Property and such other and further relief as is
proper.

Dated: January 21, 2020.
Case 19-23230-PGH Doc 42 Filed 01/21/20 Page 3o0f5

Respectfully Submitted,

I hereby certify that I am admitted to the Bar of the United
States District Court for the Southern District of Florida,
and I am in compliance with the additional qualifications to
practice in this Court as set forth m Local Rule 2090-1.

Law Office of Richard R. Robles, P.A.
Attorney for Debtor

905 Brickell Bay Drive

Four Ambassadors

Tower IT, Mezzanine, Suite 228
Miami, Florida 33131

Telephone: (305) 755-9200

Facsimile: (305) 755-9270

Primary e-mail: trobles@roblespa.com
Secondary e-mail:  nrossoletti@roblespa.com
Imartinez(@roblespa.com

/s/ Richard R. Robles, Esquire
Richard R. Robles, Esquire
Florida Bar No. 0088481
Broward county Co@ase £928230-PGH Doc 42. Filed 01/21/20 Page 4of 5

22% PILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 1/29/2018 11:22:57 AM ****

4 an. +

IN THE COUNTY COURT [IN AND
FOR BROWARD COUNTY, FLORIDA
CASE NO: COWE-17-022844

BANK OF AMERICA, N.A.

Plabaiff
vs.

NELIDA E COELHO

Defendant(s}
i DEFAULT FINAL JUDGMENT

THIS CAUSE having come on before me upon the motion of the Plaintiff herein, and the Court finding that
a Default was entered, and being otherwise fully advised in the premises, i is:

ORDERED AND ADJUDGEDR that:

Plaintiff whose address is 655 Papermill Road Newark, DE 19711 shall recover from Defendant(s)
NELIDA E COELHO the principal sum of $8,716.83 and court costs in the amount of $364.50, for all of the above
let execution issue. Plaintiff shall be entitled to post-judgment costs incurred in the execution of the judgment
pursuant to Florida Statute.

IT IS FURTHER ORDERED AND ADIUDGED THAT:

The Defendant(s} shall complete under oath the Fact information Skeet including al! required attachments.
and refurn it to the Plaintiif's attorney, within 45 days from the date of this Judgment, unless the Judgment is
satisfied or a post judgment discovery is stayed.

Jurisdiction of this case is retained te enter further orders that are proper to compel the
Defendafit(s} te complete the Fact information Sheet and return it to the Plaingiffs attorney. f

“day

  
   
 

 

 

WY COURT JUDGE

 

Copies furnished

HAYT, HAYT & LANDAU, P.L.
7765 SW 87 Ave, Suite 10]
Miami, Florida 33173

NELIDA E COELHO

773 TANGLEWOOD CIR
WESTON, PL 33327-1839

Our File # 336820

Last 4 Digits of Account # 8211

EXHIBIT

 
Broward County CofaSed2cg8230-PGH Doc 42 Filed 01/21/20 Page5of5

2.

Instr# 114857061 , Page 1 of 1, Recorded 01/29/2018 at 12:31 PM
Broward County Comission

4 FILED: BROWARD COUNTY, FL Brenda D, Forman, CLERK 1/29/2018 11:22:57 AM#*#*

“os

IN THE COUNTY COURT IN AND
FOR BROWARD COUNTY, FLORIDA
CASE NO; COWE-17-022844

BANK. OF AMERICA, N.A.

Plaintiff
V5.

NELIBDA E COELHO

Defendant(s)
/ DEFAULT FINAL JUDGMENT

 

THIS CAUSE having come on before me upon the motion of the Plaintiff herein, and the Court finding that
a Default was entered, and being otherwise fully advised in the premises, it is:

ORDERED AND ADJUDGED that:

Pjaintiff whose address is 655 Papermill Road Newark, DE 19711 shall recover from Defendant(s)
NELIDA E COELHO the principal sum of $8,716.83 and court costs in the amount of $364.50, for all of the above
let execution issue. Plaintiff shall be entitled to post-judement costs incurred in the execution of the judgment
pursuant to Florida Statute.

IT 1S FURTHER ORDERED AND ADJUDGED THAT:

The Defendant(s) shall complete under oath the Fact Information Sheet including all required attachments,
and return it to the Plaintilf's atrorney, within 45 days from the date of this Judgment, unless the Judgment is
satisfied or a post judgment discovery is stayed.

Jurisdiction of this case is retained to enter further crders that are proper to compel the
t(s) to camplete the Fact Information Sheet and return it to the Plaipgiffs attorney. a
NE AND ie in Broward County, Florida on this the 777 day
.20

  
 

 

COUNTY COURT JUDGE
Copies furnished to:
HAYT, HAYT & LANDAU, P.L.
7765 SW 87 Ave, Suile i01
Miami, Flocida 33173

NELIDA E COELHO

773 TANGLEWOOD CIR
WESTON, FL 33327-1839

Our File # 336820

Last 4 Digits of Account # $211

| hereby certify this document to be a true, correct and complete copy of the record filed in my office.

Piet! dteia 4 ane a Ean SATO Seen: AAeniniociestoar
